Name: Commission Regulation (EEC) No 2695/92 of 16 September 1992 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/44 Official Journal of the European Communities 17. 9 . 92 COMMISSION REGULATION (EEC) No 2695/92 of 16 September 1992 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ;Having regard to the Treaty establishing the European Economic Community, Whereas, since a new sluice-gate price is to be fixed for certain products ; changes in world market prices for feed grain must be taken into account in fixing the levies ; Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3986/87 (4 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing coun ­ tries (6), as last amended by Regulation (EEC) No 1 509/92 0, and (EEC) No 715/90 (8) on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as last amended by Regulation (EEC) No 444/92 ( ®), special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain poultrymeat products ; Whereas, since the sluice-gate prices and levies for poultrymeat were, by Commission Regulation (EEC) No 1790/91 (*) last fixed for the period 1 July to 30 September 1992, they must be fixed anew for the period 1 October to 31 December 1992 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 April to 31 August 1992 : Whereas Council Regulation (EEC) No 3833/90 of 20 December 1 990 applying generalized tariff preferences for 1991 in respect of certain agricultural products originating in developing countries (l0), as last amended by Regulation (EEC) No 1509/92, partially or totally suspends Common Tariff duties, in particular on certain poultrymeat products ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ("), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas the price of the quantity of feed grain required for the production of poultrymeat varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 October to 31 December 1992 ; (') OJ No L 282, 1 . 11 . 1975, p. 77. O OJ No L 128, 11 . 5 . 1989, p. 29. (6) OJ No L 370, 31 . 12. 1990 . 0 OJ No L 159, 12. 6 . 1992, p. 1 . (8) OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 52, 27. 2. 1992, p . 7. ( ,0) OJ No L 370, 31 . 12. 1990, p. 86. (") OJ No L 263, 19. 9. 1991 , p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 376, 31 . 12. 1987, p. 7. 0 OJ No L 182, 2. 7. 1992, p . 61 . 17. 9 . 92 Official Journal of the European Communities No L 272/45 Whereas Council Regulations (EEC) No 518/92 ('), (EEC) No 519/92 (2) and (EEC) No 520/92 (3) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 579/92 (4) lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards poultrymeat ; HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2. However, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90, in respect of which the rate of duty has been bound within GAIT, the levy shall not exceed the ^ amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 October 1992. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 56, 29. 2. 1992, p. 3 . (2) OJ No L 56, 29. 2. 1992, p. 6. f) OJ No L 56, 29. 2. 1992, p. 9 . n OJ No L 62, 7. 3. 1992, p. 15. No L 272/46 Official Journal of the European Communities 17. 9 . 92 ANNEX to the Commission Regulation of 16 September 1992 fixing the sluice-gate prices and levies for poultrymeat (') 0 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 units ECU/100 units % 0105 11 00 0105 19 10 0105 19 90 22,30 98,95 22,30 6,13 20,28 6,13 ECU/100 kg ECU/100 kg 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 31 00 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 77,04 87,16 112,97 102,61 118,76 96,79 110,06 119,92 146,59 160,68 102,55 124,52 138,36 16139 152,27 169,65 110,06 119,92 146.59 160,68 124,52 138,36 161,39 152^7 1 69,65 1 613,90 282,95 131,91 91,40 63,28 181.60 170,59 281,24 63,28 307,84 25,42 (4) 38,46 38,58 C) 29.04 0 40,28 31.93 (4) 36,31 (4) 39,56 (4) 41,49 (&lt;) 45.48 (4) 45,24 (4) 54.94 (4) 61.05 fl (4) 55,12 (4) 58,58 00 57,54 36,31 (4) 39,56 (4) 41.49 (4) 45,48 (4) 54,94 (4) 61.05 (2) (4) 55.12 (4) 58,58 (2)(4) 57,54 551,20 104,16 (4) 43,52 (4) 32,35 (4) 22,40 (4) 59,91 (4) 56,28 (4) 99,54 22,40 (4) 87.13 (4) 3 () 17. 9 . 92 Official Journal of the European Communities No L 272/47 CN code Sluice-gate price Levy Conventional rateof duty ECU/100 kg ECU/100 kg % 0207 39 33 176,75 50,03 (4) 0207 39 35 91,40 32,35 (4)  0207 39 37 63,28 22,40 (4)  0207 39 41 234,54 66,38 C)  0207 39 43 109,94 31,12 0 _ 0207 39 45 197,90 56,01 (4)  0207 39 47 281,24 99,54 0  0207 39 51 63,28 22,40 (4)  0207 39 53 319,77 123,02 00  0207 39 55 282,95 104,16 (J)(4)  0207 39 57 152,20 67,16  0207 39 61 167,50 64,44 (2)(4)  0207 39 63 186,62 63,29  0207 39 65 91,40 32,35 00  0207 39 67 63,28 22,40 O O  0207 39 71 228,41 87,87 00  0207 39 73 181,60 59,91 OO _ 0207 39 75 220,79 84,94 0 0  0207 39 77 170,59 56,28 00  0207 39 81 193,76 79,46 00  0207 39 83 281,24 99,54  0207 39 85 63,28 22,40 0  0207 39 90 161,71 57,24 10 0207 41 10 282,95 104,16 0  0207 41 1 1 131,91 43,52 O  0207 41 21 91,40 32,35 O  0207 41 31 63,28 22,40 O  0207 41 41 181,60 59,91 O  0207 41 51 170,59 56,28 O  0207 41 71 281,24 99,54 O  0207 41 90 63,28 22,40 O  0207 42 10 307,84 87,13 0  0207 42 1 1 176,75 50,03 O  0207 42 21 91,40 32,35 O  0207 42 31 63,28 22,40 O  0207 42 41 234,54 66,38 O  0207 42 51 109,94 31,12 0  0207 42 59 197,90 56,01 O  0207 42 71 281,24 99,54 O  0207 42 90 63,28 22,40 O  0207 43 1 1 319,77 123,02 O O  0207 43 15 282,95 104.16OO  0207 43 21 152,20 67,16  0207 43 23 167,50 64,44 O O  17. 9 . 92No L 272/48 Official Journal of the European Communities CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 25 186,62 63,29  0207 43 31 91,40 32,35 (2) (4)  0207 43 41 63,28 22,40 00  0207 43 51 228,41 87,87 (2)0  0207 43 53 181,60 59,91 on  0207 43 61 220,79 84,94 00  0207 43 63 170,59 56,28 00  0207 43 71 193,76 79,46 00  0207 43 81 281,24 99,54  0207 43 90 63,28 22,40 0  0207 50 10 1 613,90 551,20 3 0 0207 50 90 161,71 57,24 10 0209 00 90 140,62 49,77  0210 90 71 . 1 613,90 551,20 3 0210 90 79 161,71 57,24 10 1501 00 90 168,74 59,72 18 1602 31 11 293,18 82,98 17 1602 31 19 309,36 109,49 17 1602 31 30 168,74 59,72 17 1602 31 90 98,43 34,84 17 1602 39 11 278,26 103,68  1602 39 19 309,36 109,49 17 1602 39 30 168,74 59,72 17 1602 39 90 98,43 34,84 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation . (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected . (4) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 579/92 have been presented, are subject to the levies set out in the Annex to that Regulation . (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.